CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock, par value $1.00 per share 3,840,869 $5.61 $21,547,275 $846.80 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(c) under the Securities Act of 1933, as amended, based on the average of the high and low prices per share of the registrant’s common stock as reported on the New York Stock Exchange on March5, 2009. PROSPECTUS SUPPLEMENT Filed pursuant to Rule 424(b)(2) (To Prospectus Dated December 5, 2008) Registration No. 333-155975 Up to 3,840,869 shares Common Stock On February 26, 2009, Ship Finance International Limited, or the Company, declared a quarterly dividend with respect to the fourth quarter of 2008 in the amount of $0.30 on each of its outstanding shares of common stock, or Common Shares, payable to shareholders of record as of March 9, 2009, which we refer to as the Record Date.The Company’s outstanding Common Shares commenced trading ex-dividend on the New York Stock Exchange, or the NYSE, on March 5, 2009, and the dividend will be payable on or about April 17, 2009. Shareholders will be paid a dividend on each outstanding Common Share in cash, or upon the election of the holder of such Common Share, may instruct the Company to retain the cash that would otherwise have been paid as such dividend in exchange for newly issued Common Shares of the Company in the manner set forth in this prospectus supplement.Any additional Common Shares issued in lieu of cash will be freely tradable on the NYSE upon their issuance.Shareholders electing to receive the dividend in newly issued Common Shares of the Company will receive 0.0528 Common Shares for each Common Share held by such shareholder on the Record Date, representing a value of $0.30 based upon the volume-weighted average price of the Common Shares of $5.98 on the NYSE during the three trading days ending March 4, 2009, less a five percent (5%) discount. Each shareholder electing to receive the dividend in additional Common Shares will receive a number of additional Common Shares equal to 0.0528 multiplied by the aggregate number of Common Shares held by such shareholder on the Record Date, rounded down to the nearest whole Common Share.The amount in cash equal to the balance of the dividend to such shareholder that has not been applied to the issuance of additional Common Shares will be contributed by the Company to a charitable organization, as defined in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, determined by the Company. Holders that owned outstanding Common Shares as of the Record Date that were registered in their own name will receive by mail an election card to be completed and returned to the Company’s transfer agent in accordance with the instructions contained therein.Holders that beneficially owned outstanding Common Shares as of the Record Date that were registered in the name of a broker, dealer or other nominee should contact the registered holder of such Common Shares as soon as possible and instruct such registered holder if they wish to elect to receive additional Common Shares in lieu of cash.All shareholder elections must be received by the Company or its agent not later than 5:00 p.m., New York City time, on April 13, 2009, which we refer to as the Shareholder Response Date.The Company notes that there may be public or bank holidays on or about the Shareholder Response Date.Shareholders are advised to contact their brokers, dealers or other nominees to ensure timely processing of their elections. No action is required to be taken by shareholders wishing to receive a cash dividend. Each shareholder is advised to carefully review this prospectus supplement and the accompanying prospectus and the documents incorporated by reference herein before making its decision of whether to elect to receive additional Common Shares of the Company. The Company’s principal shareholders, Hemen Holding Ltd. and Farahead Investment Inc., who collectively own approximately 41.4% of our Common Shares and are indirectly controlled by Mr. John Fredriksen, have informed us that they will elect to receive all of their dividends in additional Common Shares. Our Common Shares are listed on the NYSE under the symbol “SFL.” The last reported sale price of our Common Shares on the NYSE on March 5, 2009 was $5.25 per share. Investing in our Common Shares involves risks. For an in-depth discussion of these risks, please refer to the section entitled “Risk Factors” beginning on page S-1 of this prospectus supplement. Neither the Securities and Exchange Commission, or the SEC, nor any state securities commission has approved or disapproved of the Common Shares or determined that this prospectus supplement or the attached prospectus is accurate or complete.
